Title: Benjamin Harrison to Virginia Delegates, 14 December 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Virginia Richmond 14th. Decem: 1782.
You have Mazzeis Letter which was left out of mine by mistake now enclosed. I am anxious to know what he has written to Mr. Adams as he seems to think it a Matter of some Consequence to America. I congratulate you on the good news you will find in the enclosed paper, which I think may be depended on as it not only comes from the Capt. of the Vessel, but from a passenger well know[n] to many Gentlemen here who all report him a Man of truth, twenty odd of the prizes had arrived before he sail’d in the single port of Lorient which he left the 26th. of October Gibralter was not then taken, tho’ the news of that event was expected every day. The last account recd. at Lorient of the British fleet was that they were off Capt. Finestre on their way to Gibralter. I am &c.
B. H.
